Title: To Thomas Jefferson from John Barnes, [ca. 1 November 1802]
From: Barnes, John
To: Jefferson, Thomas


          
            [ca. 1 Nov. 1802]
          
          Sketch of Octr: & Novr: a/c. The President US: wth J Barnes.

          
            
              1802
              
            
            
              Octr. 1. To Amt. of Balance favr J.B. ⅌ a/. rend.
              
              
              2019.
              
            
            
              to
            
            
              Oct 27.
               To Amt. of Cash & Orders paid. Ee.
              
              2853.67.
              
              
            
            
              
              To store a/c, £49.2.8½ equal to

               131. 3.
              2984.70
               5003.70
            
            
              
              Cr By this sum WSt. wth: G & J—2d. Augt.  subject to your Crdt. since pd. WS.
              }
               198
              
            
            
            
              Oct 11. By Treasury Warrt: on a/c
              
              
              2000
               2198   
            
            
              27th.
              
              
              in favr of JB
              
              
              $2805.70
            
            
              NB. real balance due last Mo.
              1821.
              
              
              
            
            
               
              Oct. increase
               984.70
              2805.70.
              
              
            
            
              for the Mo of Novr: on Supposition
              
            
      
            
              
              
              Octr. Balance as above
              
              
              2805.70
              
            
            
              Memod:
              
              Nov. paymt. as ⅌ Presidents list. . .sayfrom whence deduct already pd.
              1391.60.
              
              
            
            
              viz
              {
              Cap Lewis Compn.
              150.
              
              
              
            
            
              in List. Oct a/c
              T. Claxton (waggon)
               50.
              
              
              

            
            
              
              Oldhams suit.
              100.
               300—
              
              
              

            
            
              
              
              
              
              1091.60.
              
              
            
            
              Nov.
              
              expenditures Allowed to be
              
               900—
              1991.60.
               4797.30
            
            
              Nov. 4th. say, the 8th
              By Warrt. Compensation a/- to be recd appr. Balance still due JB.

              
              
               2000—
            
            

              
              
              
              
              $2797.30
            
            
              exclusive of any Extra paymts not Noticed in Novr. list:
            
          
          even this Balance of $2805.70 will not, deter me from avoiding the insuing Mo. that dreaded Alternative—the Bank.—on a Variety of Accts.—Allowing for a short time the Assistance it Affords—on a singular Occasion—should it become a more general one, permit me Sir, to point out the eventfull consequences, that might possibly insue—payments wth. a full Bank, (thus circumstanced) are more readily made—but, with held—and more sparingly dealt Out, when Otherwise—yet sufficiently prompt to insure satisfaction, to the Creditor. The too frequent Use of the Bank, from unexpected, unavoidable demands—may induce—If not Constrain—the drawer and indorser, to renew their Notes, in Order, to meet the one becoming due. this forced expedient (on a false Credit) serves, but to increase the growing evil, creates suspicion—numberless inconveniencys—and at length bring on—if not timely everted,—a demur, at least, discredit, on Both—is the fatal rock, that many, very many, good Men have thus unguardedly experienced—even for my self I would not for a Moeity of the Usual sum—sustain the shock of a demur, and I do—with the same sincerity add, that of yours.—for the whole Amot: do than I pray you Sir—forgo these risques—your constant Compensations will, I fondly hope, Answer all your purposes, without the Application—it is, only to protract, such paymts.—you can best designate, for a time—so—as to inable me, to fulfill your engagemts. with as much punctuality—as the Case will admit.—My determined resolution of declining business here: under so many disadvantages in point of extra expences &c. &c. &c. of course no general purchases Necessary—as was last fall: is, the principal reason, I have been so well prepared to meet your extra demands, without recuring to other means. to the remnant of my shatterd Capital than—insted of investing it, in some Public stock—you are most Assuredly Welcome to the Use of the insuing Winter—by the Spring, I trust and Hope, your engagemts. may be so regulated, as to guard against every Appt. embarrismt.—in making these Observations—I have taken a liberty—perhaps—unbecoming my station—but, as they flow from the dictates of a sincere disposition—to preserve—from the slightest reproach, (of those whose sole business & wish—is to degrade—if possible)—a Character—so eminently usefull & Virtuous—I flatter myself you will have the goodness to Excuse—whatever at first View may appear improper—permit me than Sir, to refer you, to your former View—lists of demands expenditures & Compensations on supposition from 31st. May—4th. Octr. By this estimate your a/cs}. were brought nearly to a Close, only $41.46 in my favr—but, by these unavoidable—unforeseen demands (which will ever Await these uncertain Estimates)—you may perceive, how widely they differ from the reality—as in the present instance—when compared with your View of the 12th. Instant stated to be abt. $1700—was by my private, Abstracted Accts: $1817.60 and by the present annexed a/- 27 Inst. $2805.70—while your Nov. a/c—on supposition are, as stated & annexed (without any extra unexpected demands being added—) $2797.30.—it is from these very interesting Circumstances—I draw my conclusions—and fearing the least disagreable consequences, Compel me—with great reluctance be Assured—(but as in duty bound.) to submit them to your Attentive Consideration—
          with the greatest—Esteem & respect, I am Sir, your mst Obedt: & very H St
          
            John Barnes
          
        